Title: Enclosure: Resolutions from the Talbot County, Maryland, Citizens, 7 September 1793
From: Talbot County, Maryland, Citizens
To: Washington, George


            
              [7 September 1793]
            
             At a Meeting of the Citizens of Talbot County held at Easton on Saturday the 7th day
              of September instant, in consequence of a previous Notification in
              “the Maryland Herald,” for the purpose of expressing their Sense of the Duty &
              Interest of their Country in observing a strict Neutrality with the powers at war,
              & their Opinion of such measures as have been taken upon that subject—Jeremiah
              Banning Esqr. was chosen Chairman.
            Whereupon a Committee of five Citizens was appointed to draught a set of suitable
              resolutions expressive of the Sentiments of the Meeting. The Committee accordingly
              retired, and after some time return’d, and reported the following resolutions; which
              were proposed to the Citizens assembled, duly considered by them, and unanimously
              adopted.
            Resolved that the Citizens assembled are deeply impressed with the Excellence of
              their General Government, and are fully persuaded that the happiness & prosperity
              enjoyed by the United States proceed from the administration thereof.
            Resolved that in the Opinion of the Citizens assembled it is unquestionably the Duty
              and Interest of the people of the United States to observe a friendly and impartial
              Conduct, and a strict Neutrality, with all the powers now at War in Europe.
            Resolved that the Proclamation of Neutrality issued by the President of the United
              States was, in the Opinion of the Citizens assembled, a measure flowing from Wisdom
              and sound Policy, and a constitutional Act; and that the great and good George
              Washington, the said President, hath proved himself upon that Occasion, as he hath
              upon all others of a public Nature, the FRIEND of the People.
            Resolved that the Governor and Council of Maryland, by their prompt and timely
              promulgation of the said proclamation, injoining it upon the Citizens of this State to
              observe a friendly and impartial Conduct, & a strict Neutrality, with the powers
              at war, have entitled themselves to the thanks and approbation of the people.
            Resolved that, in the Opinion of the Citizens assembled, every person whatsoever, who
              censures the Conduct of the President in issuing the said proclamation, or who,
              directly or indirectly, endeavors to involve the United States into a participation of
              the War, is inimical to the Interests and happiness of this Country; and that all
              lawful means ought to be exerted to bring to his merited punishment every Citizen who
              shall in any manner infringe the Neutrality of the United States.
            
            Resolved that the people of the United States, in the Opinion of the Citizens
              assembled, are fully competent to the management of their own Affairs, and that they
              detest the Idea of all foreign Influence upon the Government thereof: Wherefore the
              Citizens assembled consider the Interference of Foreigners, whatever Character they
              may bear, in the measures of the administration, either by joining with ill-disposed
              Societies, or by intriguing with Individuals, for the purpose of thwarting such
              measures, or otherwise, except in a course established by the Usage of Nations, as
              injurious and insulting to the Government and people of the United States, and as
              meriting their most public Contempt.
            Resolved that the Citizens assembled are ready and willing, with their Lives and
              Fortunes, to support the Government of the United States as established by the people,
              and every wise and constitutional Act of the Administration, and to defend their
              common Country against all secret and traitorous Conspiracies, and against all
              external Hostilities: But while they are thus disposed to support the just and lawful
              measures of their Government, they at the same time declare, that they will not tamely
              suffer a Departure from those principles, which promoted the freedom &
              Independence of the people.
            Resolved that the foregoing Resolutions be communicated by the Chairman to the
              President of the United States, accompanied by Expressions of our Esteem and
              Attachment to his person, and of our heartfelt Wishes for his constant Health and
                happiness. By Order of the Meeting,
            
              Jeremiah Banning Chairman.
            
          